Citation Nr: 1824457	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-12 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a broken tailbone.

2.  Entitlement to service connection for a navel hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1968 to September 1971.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a broken tailbone, and there is no in-service manifestation of a broken tailbone.

2. The Veteran's claimed navel hernia was not aggravated by service and is not otherwise related to service.


CONCLUSIONS OF LAW

The criteria for service connection for a broken tailbone have not all been met.  38 U.S.C. §§ 1110, 1111, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

The criteria for service connection for a navel hernia have not all been met.  38 U.S.C. §§ 1110, 1111, 1131 (2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends, through his representative in the March 2018 Appellant's Brief, that he is warranted service connection for his broken tailbone and navel hernia to include aggravated by service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is presumed to be sound upon entrance into service except for disorders noted at entrance into service.  38 U.S.C. § 1111 (2012).  Only those disorders that are noted on an examination report at the time of entrance into service are considered to have been "noted."  38 C.F.R. § 3.304(b).  For conditions not so noted, the presumption of soundness may be rebutted by clear and unmistakable evidence that the disorder preexisted service and clear and unmistakable evidence that the disorder was not aggravated by service.  The clear and unmistakable evidence standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

A presumption of soundness analysis is appropriate only when the claimed disorder manifested during active service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  If the presumption of soundness is not rebutted, or does not apply, then an aggravation claim is not for consideration but a claim of entitlement to service connection is for consideration.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  As the presumption of soundness applies only to the in-service element of service connection, a finding of no in-service manifestation renders further discussion of the presumption of soundness unnecessary and improper.  Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

I.  Broken tailbone

The Veteran contends that his claimed broken tailbone is related to active service.

Initially, the Board acknowledges that the Veteran has not been afforded a VA examination for his claimed broken tailbone and no VA opinion has been obtained.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R.§ 3.159(c)(4)(i) (2017).  Here, however, the evidence does not establish that there is a current disability or persistent or recurrent symptoms of a disability related to a broken tailbone or that a related event, injury, or disease occurred in service, and therefore the first and second prongs are not met.  Thus, VA is not required to provide the Veteran with a medical examination or a medical opinion for his claimed broken tail bone.

The Board finds no in-service manifestation of the Veteran's claimed broken tailbone, and thus, the presumption of soundness does not attach.  As such, further discussion of the presumption of soundness is unnecessary and improper.

Service treatment records (STRs) indicate that no problems were noted upon enlistment or separation examination.  One STR notes "frequent pain in lumbar area of spine" of unknown etiology, but records do not indicate any problems related to the tailbone.  In the STRs, the Veteran noted other conditions including mumps, tension headaches, dizziness; severe concussion age 12, pain in chest (never consulted M.D.), history of low blood pressure, and bone deformity right hand; however, there is no mention of a problem related to his tailbone.

The STRS include a letter dated October 3, 1968 from Dr. J.D. at the Mary E. Dickerson Memorial Hospital.  He noted that the Veteran, in the summer of 1966, suffered a symptomatic fracture of the coccyx and for about eight weeks was unable to sit in a chair with any degree of comfort.  The doctor noted that the fracture occurred when he fell from a swing and that his recovery was considered uneventful.

In a February 2012 statement, the Veteran stated that while he was stationed in Germany he fell off the back of a truck, landing on his behind.  He stated that at that time, it hurt to sit on hard surfaces.  He stated that he did not go to the doctor but eventually went to a doctor for hemorrhoids when the doctor asked him when he broke his tailbone.  The Veteran reported telling the doctor that the only way it could have happened was when he fell in Germany.

In the March 2014 VA Form 9, the Veteran stated that "some statement is saying I fell from swing in 1966 which is false."  He stated that he fell out of a porch swing around 1955 or 1956 at his grandparents' home, onto his head.  He stated that "in 1970 in Germany at the motor pool my feet slipped out from under me while trying to pull chains off two and a half ton truck bed and I fell to pavement on my butt."  He noted that he never saw a doctor for it but that he was in pain but "was strong, Army strong" for more than two years but had to sit sideways in metal chairs.

While the Veteran contends that he broke his tailbone in service, STRs indicate otherwise.  While the Veteran has stated that the 1968 record, discussed above, is not accurate, there is no mention or documentation of a fall or an injury to his tailbone during service in any service records.  He reported for treatment for other musculoskeletal complaints during service so it follows that if he did have an injury of his tailbone he would have sought treatment for it.  VA treatment records indicate that the Veteran reported falling off a truck onto ice while he was stationed in Germany in 1974/1975, but in another statement the Veteran reported falling off a truck onto concrete while stationed in Germany.

The Board notes that the Veteran has received treatment for various conditions both during and since separation from active service.  The Veteran underwent a VA examination in November 2004 for a lumbar spine condition, and the examiner note that the Veteran has been suffering from fractured low back since 1997.  This examination report does not mention any history or complaint of an injury related to the tailbone.

The Veteran first filed a claim for service connection for a broken tail bone in February 2012, despite contending that he injured his tailbone in service and that he has had pain related to a broken tailbone since that time.  

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted above, the Veteran stated that he broke his tailbone while stationed in Germany, but STRs indicate no in-service injury related to the tailbone.  The Veteran, despite claiming that symptoms have continued since service, filed an earlier claim and sought treatment for other conditions without mentioning a broken tailbone or related symptoms.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498.

In this regard, the Veteran has alleged that he suffered from an injury to his tailbone in service and has generally alleged suffering from related problems since service.  However, as noted above, on multiple occasions in service, the Veteran denied any back symptoms or pain, while admitting to other medical issues.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, are inconsistent with the other evidence and, therefore, are not credible.  
This is based on the history noted above.  In short, if he had injured his tailbone during service, or had any symptoms involving his tailbone during service, it is reasonable to expect that he would have reported it during service - either in seeking treatment or on an examination or history form.  This is because he reported other conditions during that time.  Thus, the Board concludes that there was no manifestation of a tailbone injury or aggravation of the injury that he had prior to service during service.  As such the presumption of soundness need not be further discussed.  

The Board has considered the Veteran's lay statements, but finds the Veteran's STRs, medical records, and the delay in filing his claim to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contentions are outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, after an extensive review of the Veteran's record, there is no evidence of a current diagnosis of a broken tailbone or an in-service occurrence of a broken tailbone or aggravating event to satisfy evidence of a direct service connection for his condition.  See 38 C.F.R. § 3.102.  If the Veteran suffered a fall causing a broken tailbone during service it is likely he would have reported it at the time or closer in time to his separation from service, as he reported other medical conditions and complaints during and after service.  The Board concludes that the Veteran injured his tailbone prior to service, in 1966, as indicated in the October 1968 letter in the STRs and did not have an injury to his tailbone during service or any manifestation of a tailbone condition during service.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a broken tailbone.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


II.  Navel hernia

The Veteran contends that his navel hernia existed prior to service and was aggravated during active service.

Initially, the Board acknowledges that the Veteran has not been afforded a VA examination or VA opinion for his claimed navel hernia.  Here, however, the evidence does not establish that an event, injury, or disease occurred in service, and therefore the second prong is not met.  Thus, VA is not required to provide the Veteran with a medical examination or a medical opinion for his navel hernia.

The Board finds no in-service manifestation of the Veteran's claimed navel hernia, and thus, the presumption of soundness does not attach.  As such, further discussion of the presumption of soundness is unnecessary and improper.

Turning to the elements necessary to establish direct service connection for a navel hernia, the Board finds that the first element, a current disability, is established because competent medical evidence of record documents an umbilical hernia.  See Shedden, 381 F.3d at 1167.  Subsequent treatment records reflect ongoing treatment for the Veteran's hernia.

STR are silent for complaints, symptoms, diagnosis, or treatment related to a navel hernia, or any other type of hernia.  The Veteran's separation report indicates no problems related to a hernia.  As noted above, STRs indicate that the Veteran reported other conditions while in service, but did not mention a hernia.

VA treatment records include a record from November 14, 2011 in which the examiner noted that the Veteran has a "navel hernia from birth" but notes no relationship to service.

In the February 2012 statement, the Veteran stated that he went to a doctor in 1974 or 1975 for stomach pain and cramps when the doctor questioned whether the Veteran knew that he had a navel hernia, when or where it happened, and if it was before the Veteran enlisted in the Army.  The Veteran indicated that the doctor said that the hernia could have happened while in the Army from picking up heavy things like another person or other strenuous exercises.

In the March 2014 VA Form 9, the Veteran stated that, regarding his navel hernia, that in 1972 or 1973 he went to see a private doctor for issues not related to his hernia and that the doctor gave him a complete examination and asked the Veteran if he knew he had a navel hernia.  The Veteran stated that the doctor told him that he did not know how the Veteran was accepted into the Army in the first place because it was a childhood defect from birth.  The Veteran stated that he consulted a different doctor who also questioned how he was accepted into the Army with a navel hernia.

The Veteran first filed a claim for service connection for navel hernia in February 2012, despite contending that the condition preexisted service and/or was aggravated by service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran stated that his navel hernia preexisted service and that it was aggravated by service.  However, STRs indicate no in-service manifestation or aggravation of the Veteran's claimed hernia.  The Veteran, despite claiming that his condition was aggravated by service, filed an earlier claim and sought treatment for other conditions without mentioning a hernia or related symptoms.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498.

In this regard, the Veteran has alleged that he suffers from a navel hernia that preexisted service and generally alleges ongoing problems related to the condition since service.  However, on multiple occasions in service, the Veteran denied any symptoms or pain related to a hernia, while admitting to other medical issues.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his hernia preexisted service and was aggravated by service are inconsistent with the other evidence and, therefore, are not credible.  Consequently, the Board affords such statements minimal probative weight.

Based upon all relevant evidence of record, the Board finds that the Veteran's navel/umbilical hernia did not manifest nor was aggravated during military service.

The Board has considered the Veteran's lay statements, but finds the Veteran's STRs, medical records, and the delay in filing his claim to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, after an extensive review of the Veteran's record, there is no evidence of an in service occurrence related to a navel hernia in the Veteran's service records to satisfy evidence of a direct service connection for his conditions.  See 38 C.F.R. § 3.102.  While the record indicates that the Veteran reported complaints related to other conditions during service, he never mentioned a hernia or any related symptoms.  The Board concludes that there are no complaints related to a hernia in service, and thus there is no in-service occurrence of this claimed disability.

In sum, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a navel hernia.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a broken tailbone is denied.

Service connection for a navel hernia is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


